Citation Nr: 0638320	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
upper right eyelid laceration.  

2.  Entitlement to service connection for a chronic throat 
disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of a 
nasal fracture, in the form of a painful scar.  

5.  Entitlement to service connection for residuals of a left 
leg fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a 
residuals of a nasal fracture and residuals of a left leg 
fracture are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 1995 rating decision 
denying service connection for residuals of an upper right 
eyelid laceration is duplicative or cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim.  

2.  The veteran does not have a diagnosis of a current throat 
condition.  

3.  The veteran does not have a diagnosis of tinnitus.
CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for residuals of an upper right eyelid laceration is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
June 1995 rating decision to reopen a claim for service 
connection for residuals of an upper right eyelid laceration.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for a chronic throat condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

4.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1995, the RO denied the veteran's claim for service 
connection for residuals of an upper right eyelid laceration.  
The veteran did not appeal the decision.  Therefore, the June 
1995 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the June 1995 denial consists of 
private medical treatment records, letters from the veteran, 
VA examinations of the veteran's right ankle and spine, and a 
transcript from the veteran's September 2006 video Board 
hearing.  

All the evidence listed above is "new", in that it has not 
been submitted to VA before.  However, the Board finds that 
the evidence is not "new and material" because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, with the 
exception of the veteran's September 2006 testimony, none of 
the evidence received pertained to the veteran's claim for 
service connection for residuals of an upper right eyelid 
laceration.  

The veteran's September 2006 testimony is cumulative of his 
assertions that were before the VA in the past.  In this 
regard, a medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because the veteran is not a medical 
professional, he is not competent to make a determination 
that his current disability was incurred in or increased in 
severity during his military service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge.").  Simply 
stated, the veteran's testimony did not provide competent 
medical evidence of a link between his current eye condition 
and his period of active military service.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection upper right eyelid 
laceration.  The claim is not reopened.  38 U.S.C.A. § 5108.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not have a current 
diagnoses of a throat condition or bilateral tinnitus.  At 
his September 2006 hearing, he testified that his chronic 
throat condition was sleep apnea, for which he received 
medical treatment.  He also testified that he had bilateral 
tinnitus.  There is no medical evidence in the veteran's 
claims folder to show that he has current diagnoses of sleep 
apnea or bilateral tinnitus.  The post-service medical 
record, as a whole, is found to provide evidence against both 
claims, failing to indicate the existence of either disorder 
at this time.

As there is no medical evidence of record to show that the 
veteran has a throat condition or tinnitus, he does not have 
current disabilities for VA purposes and the appeals must be 
denied.  

Even if the Board were to assume that the veteran had current 
diagnoses of a throat condition and tinnitus, service 
connection could not be established because the veteran's 
service medical records (SMRs) are completely negative for 
any diagnosis of, or treatment for, either disorder.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002 and August 2002, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notices letter 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May and August 
2002 VCAA letters do not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the March 2005 VCAA follow up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May and August 2002 VCAA letters is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in an April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board observes that the August 2002 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must bear directly and substantially upon the issue for 
consideration.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for a throat condition or tinnitus.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no competent evidence of 
disabilities from a throat condition or tinnitus.  

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  



ORDER

As no new and material evidence has been received, the claim 
for service connection for an upper right eyelid laceration 
is not reopened.  The appeal is denied.  

Service connection for a chronic throat condition is denied.  

Service connection for bilateral tinnitus is denied.  


REMAND

At his September 2006 video Board hearing, the veteran 
testified that he did not intend to claim service connection 
for a deviated septum, but for a painful scar on his nose.  
The veteran asserted that the scar on his nose is a result of 
a motor vehicle accident in service.  The veteran's SMRs 
indicate that he was in a motor vehicle accident in December 
1987, while on active duty.  The records show that he had a 
laceration on his nose which required four sutures.  

Based on the current record, the Board is unable to determine 
whether the veteran's scar is painful and whether it is 
related to the December 1987 motor vehicle accident.  
Therefore, a remand is required for an examination and 
etiology opinion.  

The veteran's claim for service connection for residuals of a 
left leg fracture has been denied due to lack of evidence of 
a current left leg disability.  The veteran submitted a 
military hospital record of an August 2006 x-ray of his left 
knee.  The findings showed that there were mild arthritic 
changes in the patellofemoral and medial compartments.  The 
impression was mild degenerative joint disease (DJD) of the 
left knee.  

The veteran's SMRs show that he broke his left distal fibula 
in May 1981 and wore a cast from May 1981 to July 1981.  
Additionally, he injured his left knee in a December 1987 
motor vehicle accident.  His knee was swollen, tender, and he 
required crutches to walk after his injury.  This leg 
fracture was noted in his November 1994 retirement physical 
examination.  

Based on the current record, the Board is unable to determine 
whether the veteran's current DJD of the knee is related to 
the two in-service injuries to his left lower extremity.  
Therefore, a remand is required for an examination and 
etiology opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be scheduled for appropriate 
examinations to determine whether he has 
a painful nasal scar as a residual of a 
nasal fracture in service and the 
residuals of an in-service left leg 
fracture (if any).  With regards to the 
left leg, the examiner(s) should also 
determine if the veteran's current DJD of 
the left knee (if any) was caused by his 
leg fracture in service.  The veteran's 
claims folder should be made available 
for review and the examiner(s) should 
state whether such a review was 
accomplished.  

The examiner(s) should assess the current 
severity of and state an opinion as to 
whether it is as likely as not that the 
veteran's (1) nasal scar and (2) DJD of 
the left knee (if any) and any residuals 
of an in-service left leg fracture found 
upon examination were caused or 
aggravated by the veteran's military 
service from April 1977 to December 1994

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner(s) should fully explain 
the opinion.  If the examiner(s) cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal. If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


